Per Curiam.

We concur in the findings of misconduct and recommendation of the board. Respondent, Perry Lowell Brown, is hereby indefinitely suspended from the practice of law in Ohio, with any petition for reinstatement conditioned upon complete restitution to the Eaton National Bank and Trust Co. and reimbursement to respondent’s grandparents for all monies borrowed to make restitution. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright and F.E. Sweeney, JJ., concur.
Resnick, Pfeifer and Cook, JJ., dissent and would disbar.